Per Curiam:
It appears that Percy L. Davis was duly designated as
the person to call the thirty-second district aldermanie convention to order; that he was present at the convention and, when the convention was called to order, stood upon the platform and either called it to order himself or the convention was called to .order by one Bloom, standing alongside of him, at his suggestion and with his consent; that subsequently a majority of the delegates elected to this convention acted and unanimously nominated Harry J. Devoe as the candidate of the Inde*944pendenee League for alderman. We think, upon the formal documents executed and upon the testimony, it was established that Harry J. Devoe was the nominee of this convention and that the certificate to that effect filed and verified should be recognized by the board of elections. It would appear that a minority of the convention or some other persons not delegates attempted to nominate one James J. McAvoy before the temporary and permanent chairmen were elected and without a roll call; but it is apparent that such attempted nomination was not by a majority of the delegates elected to the convention and was nqt a legal nomination. It was conceded upon the argument that an order had been entered at Special Term sustaining the objections to the nomination of Harry J. Devoe. The order sustaining such objections must be reversed and the objections overruled. Present — Ingraham, P. J., Laughlin, Clarke, Miller and Dowling, JJ. Order sustaining objections reversed and objections overruled.